Title: To George Washington from Gilbert Simpson, 9 November 1774
From: Simpson, Gilbert
To: Washington, George

 

Sr
November the 9th 1774

I have sent my son to you. for some money to pay off the men that is at work at the Mill: which they want Clothing and Cannot get any Cloths for the want money. the walls of Mill is done and the Race is not done by Reason for the want Powder by which it Could not be had: and the frame is all got but the Rafters and they are about them now. I expect the House will be done by the 10th of Next month and the Dam will be done in about ⟨20⟩ Days from this Date and the fore bay is all fraimd Ready to put Down: the work that is Done is Count’d the best of work. Mr Stephens is so Pertiqular about the Mill that he will have it Done in the best manner if he is a Little the Longer a bout it and hand is been very hard to get which it is backard the work: Sr it is not in my Power to come Down for I cannot Leave the worke: and Provision very hard to get and I have Done my Utmost indeavor to foread the work all that in my Power lay Sr I should be glad if you Could sent me Three Hundread Pound at Least: if you can by my son for the money that I have sent to you will hardily pay the Expence that I have been at: and as to our Pardner Ship is all well Sr I made three Hundread Bushels of Corn I have nothing more to Relate to you & my Familey is all well at Present. Sr I am your Humble servant

Gilbert Simpson

